Citation Nr: 9905487	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include scoliosis and osteoarthritic changes 
in L4 and L5.

2.  Entitlement to service connection for left knee 
disability, to include degenerative joint disease, 
chondromalacia, and possible meniscus tear.


REPRESENTATION

Appellant represented by:	State of California Department 
of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1959 to 
September 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for low back minimal arthritis and for 
left knee injury.


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of osteoarthritic 
changes in L4 and L5 in service or within one year following 
service is not of record.

2.  Competent evidence of a nexus between low back 
disability, to include scoliosis and osteoarthritic changes 
in L4 and L5, and service is not of record.

3.  Competent evidence of a diagnosis of degenerative joint 
disease of the left knee in service or within one year 
following service is not of record.

4.  Competent evidence of a nexus between left knee 
disability, to include degenerative joint disease, 
chondromalacia, and possible meniscus tear, and service is 
not of record.



CONCLUSIONS OF LAW

1.  The claim for service connection for low back disability, 
to include scoliosis and osteoarthritic changes in L4 and L5, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for left knee 
disability, to include degenerative joint disease, 
chondromalacia, and possible meniscus tear, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 1991).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that his back injury or left 
knee injury arose under combat situation.  Thus, entitlement 
to application of 38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that in February 1960, the 
examiner noted that the appellant had sprained his low back 
playing basketball.  In October 1960, the appellant 
complained of low back ache for 10 months duration, stating 
that he had fallen into bleachers while playing basketball.  
The physical examination was negative.  The diagnosis entered 
was low back syndrome.  X-rays taken at that time revealed no 
evidence of fracture, dislocation, or any significant disc 
space narrowing.  The conclusion was that the x-ray was 
negative.  In January 1961, the examiner noted that the 
appellant was complaining of lower back pain as in October 
1960.  The examiner noted that the x-ray was negative.  The 
diagnosis was myositis.  In May 1961, the appellant 
complained of low back pain as in January 1961.  The examiner 
noted that the appellant had been given heat and wintergreen 
at that time and that such treatment had given the appellant 
some relief.  The examiner stated that heat treatment would 
be done.  The appellant underwent an examination in June 
1961.  Clinical evaluations of the appellant's spine, and 
other musculoskeletal system, neurologic system, and of his 
lower extremities were normal.  In a report of medical 
history completed by the appellant at that time, he checked 
"no" to ever having or having now trick or locked knee and 
bone, joint, or other deformity.  In September 1961, the 
appellant signed a statement that there had been no change in 
his medical condition since his last medical examination in 
June 1961.

Private medical record from Kaiser Permanente are of record.  
In March 1971, the appellant complained of back pain when 
walking.  No diagnosis was entered.  In March 1975, the 
appellant complained of pain in his back and left leg.  
Straight leg raising was positive on the left and negative on 
the right.  Patellar reflexes were 2+ on the right and 1+ on 
the left.  The examiner stated that the appellant had mild 
scoliosis to the right of the lumbar spine.  In April 1975, 
the appellant reported a four to five week history of low 
back pain.  The appellant stated that it was painful to stoop 
and lift.  Examination of the back revealed moderate lumbar 
paraspinous muscle spasm.  Straight leg raising was negative 
on right and decreased to 60 degrees on left.  Sensory 
examination was intact.  Knee jerks and ankle jerks were 
brisk and symmetrical.  Lumbar spine series was negative.  
The impression was low back pain syndrome-doubt herniated 
nucleus pulposus.  In June 1977, the appellant complained of 
low back pain for one week.  Complete examination was normal.  
The impression was low back strain.  In October 1978, the 
examiner stated that the appellant had a strain in the right 
lower back after working on a sink in an awkward position.  
Upon physical examination, there was no tenderness to 
palpation and no pain while standing in a neutral position.  
Pain was increased by tilting to the right in the right 
thoracic area.  The impression was paravertebral muscle 
strain in the right thoracic area.

In July 1995, the appellant complained of left knee pain, 
which was worse in the morning.  Upon physical examination, 
there was no warmth, swelling, or effusion.  The appellant 
had negative McMurray's and negative Lachman's.  In October 
1995, the appellant's chief complaint was pain in his left 
knee over the last six to eight months.  He reported that he 
had injured his left knee in the 1950's.  Upon physical 
examination, the appellant's left knee had no swelling, no 
effusion, and no warmth.   The had full range of motion 
without pain.  He had mild pain on palpation   X-ray revealed 
questionable chondromalacia.  The diagnosis was rule out 
chondromalacia.  In November 1995, the appellant complained 
that his left knee was not getting better.  Upon examination 
of the left knee, there was no effusion, no erythema, and no 
ligament laxity.  There was pain on palpation over the medial 
joint line.  The diagnosis was degenerative joint disease of 
the left knee.  In December 1995, the appellant reported that 
he had initially sustained an injury to his left knee during 
military service while playing basketball.  Dr. Yoon Kim 
stated that the appellant reported more pain now with 
activities.  Upon physical examination, the appellant had 
normal range of motion and no abnormal amount of effusion.  
He had normal and good ligamentous stability at medial 
collateral ligament, lateral cruciate ligament, and anterior 
cruciate ligament.  He had mild atrophy of the quadriceps 
muscle.  Dr. Kim stated that the appellant's most remarkable 
complaint was persistent tenderness along the medial joint 
line.  X-ray was normal.  The impression as, "He has mild 
degenerative changes in his knee with possible meniscus tear.  
The natural history of degenerative arthritis is mentioned."  

The record reflects that the appellant was in an automobile 
accident in February 1996.  The appellant was hit on the 
driver's side (he was driving) and his car did a 360 degree 
turn.  That same month, the appellant reported a dash board 
injury in relation to the automobile accident to his left 
knee that created more pain, but that overall he was doing 
much better.  Upon physical examination, Dr. Kim stated that 
there was nothing remarkable.  Later that month, the 
appellant complained of low back pain.  Dr. Kibima Ishida 
stated that there was tenderness to palpation over the 
lumbosacral spine with no crepitus, ecchymosis, or swelling.  
The impression was lumbar muscular strain.  Several days 
later, the appellant complained of low back pain.  
Examination of the appellant's back and extremities was 
within normal limits.  Neurologically, the appellant's legs 
were intact.  The back had normal range of motion and no 
specific area of tenderness.  The diagnosis was status post 
motor vehicle accident-musculoskeletal pain.  X-rays taken 
in February 1996 of the lumbosacral spine revealed moderate 
to severe osteoarthritic change involving the 5th lumbar 
intervertebral disc space.  There was minimal osteoarthritic 
change involving the 4th lumbar intervertebral disc space.  
The vertebral heights and pedicles were intact.  In March 
1996, Dr. Kim stated that the appellant's left knee was doing 
well.  There was no locking of the knee anymore.  

The appellant had an RO hearing in October 1997.  The 
appellant's representative noted that the appellant was seen 
numerous times in service for back pain-over a period of 15 
months.  The appellant stated that in November or December 
1959, he was in basketball practice when he fell down and 
injured his back.  He stated that his back did not initially 
hurt until the next day, when he could not move his legs.  He 
stated that in April 1960, he went to Byrd Memorial Hospital 
and that he was there for four days.  He stated that they had 
put him in traction and used heat on his back.  The appellant 
stated that he was treated within 60 days following service 
and was told that he could not receive benefits.  He stated 
that he had received treatment, but that the paperwork 
establishing such had been destroyed.

The appellant stated that he had not been informed that he 
had arthritis in his back.  The appellant stated that he took 
pill for the pain in his back and noted that he had been in 
an automobile accident two years ago.  He stated that his 
back did not hurt everyday, but periodically.  He stated that 
the back pain was once or twice every two to three months and 
that it was incapacitating at times.

As to his left knee, the appellant stated that he injured it 
at the same time he injured his back.  He stated that he 
initially did not have problems with it but that he later 
developed problems while still in service.  The appellant 
stated that he did not seek treatment for his left knee in 
service.  He stated that he first received treatment for his 
left knee in January 1962.  He stated that Dr. Jobe gave him 
cortisone shots.  The appellant stated that the medical 
record which indicated that the appellant's left knee had hit 
the dashboard in the February 1996 automobile accident were 
false.  He stated that he had been trying to get some medical 
treatment for his left knee and that it was impossible for 
his left knee to have hit the dashboard.  The appellant 
stated that he was not receiving treatment for his left knee 
at that time.

It must be noted that the RO attempted to obtain private 
medical records from Byrd Hospital in Leesville, Louisiana, 
and Dr. Frank W. Jobe were unsuccessful.  Both sources 
indicated that the records were no longer maintained.

The appellant had a hearing before this Board Member in 
November 1998.  The appellant stated that he injured his back 
in 1959 when he got hit from behind while playing basketball.  
He stated that his left knee was injured at that time as 
well.  He stated that he was unable to move the following 
day.  The appellant could not remember if x-rays were taken.  
The appellant stated that he was transferred to a private 
hospital, but that those records could not be maintained.  He 
stated that his back pain had always been there, but that 
some days it was worse than others.  He stated that he could 
still function in service with the back pain because his 
military occupation was not one which involved physical 
activity or heavy lifting.  

The appellant stated that he was not treated in service for 
his left knee because he was worried that he was paralyzed 
from the waist down because of his back injury and that he 
thought his knee was not important.  The appellant stated 
that he had to give up trying out for the Olympics because of 
his left knee.

The appellant's representative noted that the appellant was 
seen numerous times following the 1959 injury.  When asked 
when he was first seen after service, the appellant stated 
that it was about three to four weeks after discharge.  He 
stated that he saw Dr. Jobe and received cortisone shots in 
his left knee.  He stated that he ran out of money and could 
no longer afford to see Dr. Jobe and that, instead, he bore 
the pain.  He could not remember what diagnosis Dr. Jobe had 
given him as to his knee.

It was noted in the hearing that the first showing of back 
problems following service was in 1971-10 years following 
his separation from service.  The appellant stated that he 
went from doctor to doctor for the 10-year period following 
service.  The appellant stated that he was put on physical 
therapy.  He stated that he did not have any other back 
injury between service and 1971.  

The appellant noted that no other records needed to be 
obtained and that VA had met its duty to assist.  The 
appellant stated that there was no medical evidence of left 
knee problems prior to 1995.  He was asked if anyone had 
attributed the appellant's back and left knee complaints to 
service, and the appellant stated that he did not know.

I.  Low back disability

The appellant has stated that he injured his back in service 
when he was playing basketball.  He states that his current 
back problems are related to the injury he sustained in 
service.  The appellant stated that he sought treatment 
immediately following service, but that records showing such 
had been destroyed.  The appellant is competent to report a 
back injury in service and thus an inservice back injury is 
conceded.

The Board has determined that the appellant's claim for 
service connection for low back disability, to include 
scoliosis and osteoarthritic changes in L4 and L5, is not 
well grounded.  As stated above, the appellant is competent 
to report a back injury in service.  See Savage, 10 Vet. 
App. at 493-98.  The appellant's service medical records 
substantiate that the appellant had an injury to his back and 
for which he was seen following the injury.  However it must 
be noted that in June 1961, the appellant did not report 
history of back pain and clinical evaluation of the 
appellant's spine, neurologic system, and other 
musculoskeletal system was normal in June 1961-three months 
before his separation from service.  The appellant testified 
at his October 1997 RO hearing that his back pain was not 
constant.  He stated that he had pain every two to three 
months and that at times it was incapacitating.  At his Board 
hearing in November 1998, he testified that the pain was 
constant, but that it was worse on some days than on others.  
The appellant is competent to report that he has had back 
pain since service.  See Savage, supra.

However, the appellant is not competent as a lay person to 
provide a medical opinion relating his current diagnoses of 
scoliosis and osteoarthritic changes in L4 and L5 to his back 
injury in service.  Id.  Here, the appellant has not brought 
forth competent medical evidence of a nexus between the back 
injury in service and the current diagnoses of scoliosis and 
osteoarthritic changes in L4 and L5 or competent medical 
evidence of a diagnosis of arthritis within one year 
following service, and the claim is not well grounded.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed.Cir. 1997); Slater 
v. Brown, 9 Vet. App. 240, 243 (1996) (medical evidence is 
needed to provide causal nexus between veteran's inservice 
injury and arthritis of the cervical spine).

The Board is aware that the appellant was noted to have 
sprained his back in service and that the appellant has been 
given post service diagnoses of lumbar strain.  See 38 C.F.R. 
§ 3.303(b) (1998) (when chronic disease is shown in service, 
manifestations of the same chronic disease at any later date 
permits finding of service connection).  The appellant's 
sprain in service was never diagnosed as chronic nor was it 
shown to be chronic.  The appellant complained of back pain 
from February 1960 to May 1961.  In June 1961, clinical 
evaluation of the appellant's spine was normal.  
Additionally, in a report of medical history that he 
completed in June 1961, he did not report problems with back 
pain.  In September 1961, the appellant signed a statement, 
stating that there had been no change in his medical 
condition since the June 1961 examination.  The examination 
report and the appellant's statements for separation purposes 
constitute negative evidence and establish that he did not 
have chronic strain in service.  With the post service 
diagnoses of lumbar strain, the appellant had reported recent 
complaints of back pain, of being in an awkward position, or 
of having had an automobile accident.  Without a competent 
medical opinion between the appellant's current diagnoses of 
scoliosis and osteoarthritic changes in L4 and L5 and service 
or that osteoarthritic changes were manifested within one 
year following service, the claim is not well grounded.  See 
id.; see also Caluza, supra.

The appellant has stated that his current diagnoses of 
scoliosis and osteoarthritic changes in L4 and L5 are related 
to his inservice back injury; however, as noted above, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  The appellant's own, unsupported opinion 
even if presented as testimony does not give rise to a well-
grounded claim.

II.  Left knee disability

The appellant has alleged that he injured his left knee at 
the same time he injured his back.  The appellant testified 
that he did not seek treatment for his left knee in service 
because he was worried more about his back.  He stated that 
he was seen immediately following service and given cortisone 
shots in his left knee because of his left knee problems.  
Although the service medical records do not show that the 
appellant injured his left knee in service, the appellant is 
competent to report a left knee injury and thus an inservice 
left knee injury is conceded for the purposes of deciding 
whether the claim is well grounded.

The Board has determined that the appellant's claim for 
service connection for left knee disability, to include 
degenerative joint disease, chondromalacia, and possible 
meniscus tear, is not well grounded.  As stated above, the 
appellant is competent to report a left knee injury in 
service.  See Savage, 10 Vet. App. at 493-98.  The appellant 
is also competent to report that he has had left knee pain 
since service.  Id.  However, the appellant is not competent 
as a lay person to provide a medical opinion relating his 
current diagnoses of degenerative joint disease in the left 
knee and possible meniscus tear to his left knee injury in 
service.  Id.

Here, the appellant has not brought forth competent medical 
evidence of a diagnosis of degenerative joint disease of the 
left knee in service or within one year following service.  
Additionally, the appellant has not brought forth competent 
medical evidence of a nexus between the left knee injury in 
service and the current diagnoses of degenerative joint 
disease, chondromalacia, and possible meniscus tear and 
service, and the claim is not well grounded.  See Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed.Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996) (medical evidence is 
needed to provide causal nexus between veteran's inservice 
injury and arthritis of the cervical spine).  Although Dr. 
Kim noted the appellant's history of the left knee injury in 
service when she gave a diagnosis of degenerative joint 
disease, she did not relate the diagnosis to the left knee 
injury in service.  Without a competent medical opinion 
between the appellant's current diagnosis of degenerative 
joint disease, chondromalacia, and possible meniscus tear and 
service, or a competent medical opinion that degenerative 
joint disease was manifested to a compensable degree within 
one year following service, the claim is not well grounded.  
See id.; see also Caluza, supra.

The appellant has stated that his current diagnoses of 
degenerative joint disease, chondromalacia, and possible 
meniscus tear are related to his inservice left knee injury; 
however, as noted above, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  The appellant's 
own, unsupported opinion even if presented as testimony does 
not give rise to a well-grounded claim.


III.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in March 1997 and a supplemental 
statement of the case in January 1998.

Additionally, this Board Member asked the appellant if there 
were any other records VA should get.  The appellant stated 
that there were no other records that were obtainable and 
that he felt that VA had met its duty to assist.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.

Although the RO did not specifically state that it denied the 
appellant's service connection claims on the basis that they 
were not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the issues on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.

ORDER

Service connection for low back disability, to include 
scoliosis and osteoarthritic changes in L4 and L5, and left 
knee disability, to include degenerative joint disease, 
chondromalacia, and possible meniscus tear is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

